DETAILED ACTION
Response to Amendment
The amendment filed 08/12/2022 has been entered.
Claims 2-3, and 12 are cancelled. 
Claims 1, 11 and 13 are amended.
Claims 1, 4-11, and 13-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 4-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawry (US 20140016558 A1) in view of Hoffman (US 20100102672 A1) and Novak (US 20190229560 A1).
Regarding claim 1, Lawry [Abstract; Fig 1, 9-12] teaches ..... transmission, by said generator secured on one side of a wall, of an acoustic transmission signal having said frequency[Abstract; Figs 1, 9-12; 0012-0018]; and reception of the acoustic transmission signal by an acoustic receiver secured on another side of the wall[Abstract; Figs 1, 9-12; 0012-0018]..... wherein one or said acoustic receiver is powered by the received acoustic transmission signal[Title, Abstract has power transmission]
Lawry does not explicitly teach measurement of the admittance of an acoustic generator; use of said admittance to define an acoustic transmission frequency[However Abstract; 0012 - 0018 teach the use of impedance which is related to admittance]..... wherein one or said acoustic receiver is powered ….. only when an acoustic intensity received by the receiver is greater than a threshold. [Though a person of ordinary skill would consider activation thresholds for systems]
Hoffman [Abstract; Fig 3] teaches measurement of the admittance of an acoustic generator[Abstract; Fig 3, 5;0037-0040, 0045-0048]; use of said admittance to define an acoustic transmission frequency[Abstract; Fig 3, 5;0037-0040, 0045-0048]; transmission, by said generator secured on one side of a wall, of an acoustic transmission signal having said frequency[Abstract; Fig 3, 5;0037-0040, 0045-0048]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation as admittance can serve as a good indication of transducer operating at resonant frequency (which is optimal operation conditions) .[0037-0039].
Novak teaches one or said acoustic receiver is powered by the received acoustic signal only when an acoustic intensity received by the receiver is greater than a threshold. [Abstract has power transmission; Claim 16; 0009, 0043 has the system only activate at a certain threshold]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic receiver in Lawry to use the thresholds in Novak in order to set use the acoustic-impedance feedback system[0009, 0043 has use of thresholds for feedback].
Regarding claim 11, Lawry [Abstract; Fig 1, 9-12] teaches an acoustic generator configured to be secured on one side of a wall[Abstract; Figs 1, 9-12; 0012-0018], .....the acoustic transmission signal being configured to be received by an acoustic receiver secured on another side of the wall[Abstract; Figs 1, 9-12; 0012-0018], wherein one or said acoustic receiver is powered by the received acoustic transmission signal[Title, Abstract has power transmission]…
Lawry does not explicitly teach configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [However Abstract; 0012-0018 teach the use of impedance which is related to admittance ]..... wherein one acoustic receiver secured on the other side of the wall is powered….. only when an acoustic intensity received by the receiver is greater than a threshold. [Though a person of ordinary skill would consider activation thresholds for systems]
Hoffman [Abstract; Fig 3] teaches ..... configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [Abstract; Fig 3, 5;0037-0040, 0045-0048]...
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation as admittance can serve as a good indication of transducer operating at resonant frequency (which is optimal operation conditions) .[0037-0039]. 
Novak teaches wherein one acoustic receiver secured on the other side of the wall is powered by the received acoustic transmission signal only when an acoustic intensity received by the receiver is greater than a threshold. [Abstract has power transmission; Claim 16; 0009, 0043 has the system only activate at a certain threshold]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic receiver in Lawry to use the thresholds in Novak in order to set use the acoustic-impedance feedback system[0009, 0043 has use of thresholds for feedback]
Regarding claim 18, Lawry [Abstract; Fig 1, 9-12] An acoustic receiver configured to be secured on one side of a wall and to receive an acoustic transmission signal [Abstract; Figs 1, 9- 12; 0012-0018], .....the acoustic transmission signal being transmitted by a transmitter secured on another side of the wall and comprising the generator[Abstract; Figs 1, 9-12; 0012-0018], wherein one or said acoustic receiver is powered by the received acoustic transmission signal[Title, Abstract has power transmission]…
Lawry does not explicitly teach having a frequency defined according to the admittance of an acoustic generator [However Abstract; 0012-0018 teach the use of impedance which is related to admittance] ..... wherein one acoustic receiver secured on the one side of the wall is powered ….. only when an acoustic intensity received by the receiver is greater than a threshold. [Though a person of ordinary skill would consider activation thresholds for systems]
Hoffman [Abstract; Fig 3] teaches ..... having a frequency defined according to the admittance of an acoustic generator[Abstract; Fig 3, 5;0037-0040, 0045-0048]...
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation as admittance can serve as a good indication of transducer operating at resonant frequency (which is optimal operation conditions) .[0037-0039]. 
Novak teaches wherein one acoustic receiver secured on the one side of the wall is powered by the received acoustic transmission signal only when an acoustic intensity received by the receiver is greater than a threshold. [Abstract has power transmission; Claim 16; 0009, 0043 has the system only activate at a certain threshold]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic receiver in Lawry to use the thresholds in Novak in order to set use the acoustic-impedance feedback system[0009, 0043 has use of thresholds for feedback]
Regarding claim 4, Lawry does not explicitly teach wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal.[However Abstract; 0012-0018 teach the use of impedance which is related to admittance ]
Hoffman teaches wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal. [Abstract; Fig 3, 5;0037-0040, 0045-0048]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the transducer admittance in Hoffman as a basis for the frequency in order to have optimum operation.
Regarding claim 5, Lawry does not explicitly teach said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal, and when the first signal is applied, said intensity is smaller than said threshold.[However Abstract; 0012-0018 teach the use of impedance which is related to admittance and a person of ordinary skill would consider activation thresholds for systems]
Hoffman teaches said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal[Abstract; Fig 3, 5;0037-0040, 0045- 0048]...
Novak teaches that when the first signal is applied, said intensity is smaller than said threshold.[Claim 16; 0009, 0043 has the system only activate at a certain threshold and 0059 and claim 18 has transmission at less than a threshold]
It would have been obvious to one of ordinary skill in the art to have modified the generator of Lawry with the admittance of the transducer from Hoffman and the thresholds from Novak to select when to activate the system. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Lawry does not explicitly teach after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first excitation signal is applied to the generator.
Hoffman teaches after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first excitation signal is applied to the generator.[Abstract; Fig 3, 5; 0007-0009, 0070; Claim 1]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator of Lawry to use the drive voltage of Hoffman as a basis for the frequency in order to have optimum operation. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Lawry, as modified, teaches said frequency is adjusted when the second excitation signal is applied.[Abstract; Figs 1, 9-12; 0012-0018; 0053-0055, 0104]
Regarding claims 8 and 16, Lawry, as modified, teaches wherein an acoustic communication frequency band is centered on said frequency.[0051, 0065, 0070, 0078, 0083]
Regarding claim 9 and 17, Lawry does not explicitly teach said frequency is defined so that the phase of said admittance is substantially extremal for said frequency.
Hoffman teaches that said frequency is defined so that the phase of said admittance is substantially extremal for said frequency.[ Abstract; 0037]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use extremal admittance values of Hoffman in order to optimize the transducer. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Lawry does not explicitly teach wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal.[However Abstract; 0012-0018 teach the use of impedance which is related to admittance]
Hoffman teaches wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal. [Abstract; Fig 3, 5;0037-0040, 0045-0048]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the transducer admittance in Hoffman as a basis for the frequency in order to have optimum operation.
Regarding claim 14, Lawry does not explicitly teach when the first excitation signal is applied, said intensity is smaller than said threshold. [However a person of ordinary skill would consider activation thresholds for systems]
Novak teaches that when the first signal is applied, said intensity is smaller than said threshold.| Claim 16; 0009, 0043 has the system only activate at a certain threshold and 0059 and claim 18 has transmission at less than a threshold]
It would have been obvious to one of ordinary skill in the art to have modified the generator of Lawry with the thresholds from Novak to select when to activate the system. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Lawry does not explicitly teach after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first signal is applied to the generator.
Hoffman teaches after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first signal is applied to the generator. [Abstract; Fig 3, 5; 0007-0009, 0070; Claim 1]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator of Lawry to use the drive voltage of Hoffman as a basis for the frequency in order to have optimum operation. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.)
Regarding claim 19, Lawry [Abstract; Fig 1, 9-12] teaches an acoustic transmitter comprising an acoustic generator configured to be secured on one side of the wall[Abstract; Figs 1, 9-12; 0012-0018], ..... the acoustic transmission signal being configured to be received by an acoustic receiver secured on another side of the wall and the receiver of claim 18[Abstract; Figs 1, 9-12; 0012-0018].
Lawry does not explicitly teach configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [However Abstract; 0012-0018 teach the use of impedance which is related to admittance]
Hoffman [Abstract; Fig 3] teaches ..... configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [Abstract; Fig 3, 5;0037-0040, 0045-0048]...
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, Lawry, as modified, teaches that said wall, the generator and the receiver being secured to the wall on eitherside of the wall. [Abstract; Figs 1, 9-12;]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawry (US 20140016558 A1) in view of Hoffman (US 20100102672 A1) and Novak (US 20190229560 A1) as applied to claim 1 above, and further in view of Walker (US 8213885 B2).
Regarding claim 10, Lawry, teaches IQ demodulation[0058, 0061, 0062, 0092-0094; Claim 1 all teach quadrature demodulation].
Walker teaches two values of a current and of a voltage applied to the generator are obtained by ..... demodulation and are then divided by one another. [Claim 1].
It would have been obvious to one of ordinary skillin the art to have modified the IQ demodulation of Lawry with the method of processing current and voltages in Walker in order to use well known methods of demodulation to get the required values.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, In this case an invention capable of charging a battery of the device is just as capable of powering the device. Moreover the applicant ignores the teaching of Lawry regarding ultrasonic transmission of power to a receiver.
Additionally, the claimed invention is like charging a battery. Both a battery and acoustic receiver are electrical systems. Both are using acoustic signals to power electric systems to perform a function. They are analogous. Both have minimum power requirements to properly function and both need a threshold to have enough power to work. Therefore a person of ordinary skill would consider using thresholds to power the receiver since Novak uses the threshold to charge a battery and powering the claimed acoustic receiver at a threshold is equivalent to using the threshold to power a battery as both are electrical systems that use acoustic signals to power them.
In response to applicant's argument that Novak is used for charging a battery that powers the device rather than the device itself, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645